Case 8:18-cv-00543-RSWL-AS Document 63 Filed 06/16/20 Page 1 of 2 Page ID #:5064



   1

   2

   3

   4

   5

   6

   7

   8                                              JS-6
   9
  10
                             UNITED STATES DISTRICT COURT
  11
                            CENTRAL DISTRICT OF CALIFORNIA
  12

  13
        CARMELO SANCHEZ FLORES,               Case No. SACV 18-0543-RSWL(AS)
  14
                         Petitioner,
  15
              v.
                                                    JUDGMENT
  16
        CHARLES W. CALLAHAN, Warden,
  17
                         Respondent.
  18

  19
             Pursuant to the Order Accepting Findings, Conclusions and
  20
       Recommendations of United States Magistrate Judge,
  21

  22
             IT IS ADJUDGED that the Petition is conditionally granted.
  23
       Within ninety (90) days of the entry of Judgment herein, or such
  24
       further time as reasonably allowed under state law, Respondent
  25

  26

  27

  28
Case 8:18-cv-00543-RSWL-AS Document 63 Filed 06/16/20 Page 2 of 2 Page ID #:5065



   1   shall release Petitioner unless, within that period of time, the

   2   State of California elects to grant Petitioner a new trial.

   3

   4   DATED: June 16, 2020                     s/ RONALD S.W. LEW    _
                                                RONALD S. W. LEW
   5                                            UNITED STATES DISTRICT JUDGE
   6

   7

   8

   9
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            2
